        Case 4:20-cv-00109-BMM Document 18 Filed 08/31/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 ROSEBUD SIOUX TRIBE, et al.,
                                               CV 20-109-GF-BMM
               Plaintiffs,
 v.
                                               ORDER
 U.S. DEPARTMENT OF THE                        CONTINUING STAY
 INTERIOR, et al.,

               Defendants.


      This case has been stayed by joint motion of the parties. On August 6, 2021,

the parties advised the Court that that stay should be continued for an additional

sixty days. For good cause shown, the case shall remain stayed for sixty days from

the date of this order. At the end of the sixty-day stay period, the parties shall

submit a status report advising the Court whether a continued stay is warranted or

if litigation deadlines should be reinstated, in which case the parties shall propose a

revised litigation schedule.

      Defendants shall notify the Court if TC Energy provides notice to the Court

in Assiniboine and Sioux Tribes of the Fort Peck Indian Reservation, No. 4:20-cv-

44-BMM, of its intention to move forward with construction of the main pipeline

or new pump station. Defendants also will notify the Court if TC Energy requests
       Case 4:20-cv-00109-BMM Document 18 Filed 08/31/21 Page 2 of 2



a notice to proceed from the U.S. Bureau of Land Management (“BLM”) or

schedules a preconstruction conference with BLM.



      DATED this 31st day of August, 2021




                                      2
